DETAILED ACTION
Status of Claims
	Claims 1, 5, 7, 10, 14-15, 47-59 and 61 are pending.
	Claims 2-4, 6, 8-9, 11-13, 16-46 and 60 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.

Status of Objections and Rejections
	All previous grounds of rejection have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 March 2022 were filed with the request for continued examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 51 is objected to because of the following informalities:  the phrase “anode assembly configured” should be more appropriately written as “anode assembly is configured”.  Appropriate correction is required.
Claim 61 is objected to because of the following informalities:  the phrase “the plurality pillars” should be more appropriately written as “the plurality of pillars”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7, 10, 14-15 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 4,519,878), in view of Riabkov et al. (US 5,958,604) and in view of KR20100009670 (‘670). 
Regarding claim 1, Hara discloses an electroplating apparatus (abstract = an apparatus for continuously electrodepositing), comprising:
An electroplating apparatus (i.e. apparatus as a whole = electrodeposition cell) including electroplating chambers (collection of cells (32) with anodes (2) = anode assembly) and conductor roll (4) (= cathode assembly) (Col. 4 lines 1-18 = an electrodeposition cell including an anode assembly and a cathode assembly, the anode assembly including a first portion and a second portion that is space apart from the first portion); 
A plurality of rolls (4, 5) defining a path (Figure 7) including both side electroplating chamber (32) (Figure 7) (Col. 4 lines 13-18) (= a plurality of rollers, the plurality of rollers defining a path for passing the workpiece through the electrodeposition cell, such that a first coating is electrodeposited onto a first surface of the workpiece and a second coating is electrodeposited onto a second surface of the workpiece as the workpiece moves through the electrodeposition cell);
A line progressing speed moves the workpiece along path A (Col. 3 line 41 and 48, Col. 4 lines 33-35 = a rate control mechanism configured to control a rate at which the workpiece is moved through the electrodeposition cell); and 
	Current density in the apparatus may be varied by differentiating electric current of each of anodes (2) and/or anode area facing the strip (abstract, Col. 3 lines 20-25, Col. 4 lines 38-41 = a power supply electrically connected to the anode assembly and configured to control a current density applied to the workpiece in a time varying manner as the workpiece moves through the electrodeposition cell, wherein the power supply is configured to apply two or more different current densities to the workpiece as it moves through the electrodeposition cell and to supply an offset current to the anode assembly such that the workpiece remains cathodic as the workpiece moves through the electrodeposition cell; a power supply is intrinsic in an electroplating apparatus applying a current density, the power supply of Hara applies different current densities and therefore teaches the power supply configured to apply different current densities including an offset current, an offset current may be any current, the workpiece of Hara remains cathodic as it travels through the apparatus).  The claimed workpiece as a nanolaminate does not further limit the claimed apparatus.  The claimed ‘a first thickness’ and ‘a second thickness’ are directed towards the manner of operating the claimed apparatus and the resulting deposit therefore they do not structurally limit the claimed apapratus.  
	Hara fails to discloses the workpiece being wound around the rollers, a path causing the workpiece not to travel along a center line.  
Riabkov discloses a continuous electroplating apparatus comprising chamber (8), workpiece (7) traveling through a zone, anodes (2) and wherein two sides of a workpiece are coated.  Riabkov discloses that a workpiece may be coated with different thicknesses by spacing two anodes (2) at different distances from the surface of the workpiece (Figure 6, Col. 9 line 66- Col. 10 line 6). Riabkov discloses that it is possible to dispose anodes on either side of the workpiece to metallize the opposing sides of an article with different coatings and/or different thicknesses of coating.  Riabkov teaches that such ability to control the composition and thickness of the metallic coating could be of value in a number of industrial applications such as electronics (Col. 5 lines 49-55, Col. 6 lines 57-67).  If the anodes are placed at different distances than Riabkov teaches a path causing the workpiece not to travel along a center line formed by the first portion and the second portion of the anode assembly.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a path causing the workpiece not to travel along a center line formed by the first portion and the second portion of the anode assembly because Riabkov teaches that anodes placed on opposing sides of a workpiece may have different interelectrode distances to control the thickness of the coating on either side.  It would have been obvious to modify the workpiece/anode distance of Hara to selectively control the coating thickness.  
Hara and Riabkov do not disclose rollers that wind a workpiece, however, ‘670 discloses an electroplating apparatus comprising a continuous movement of a substrate (S) that is wound with rollers (Figure 4) such that the substrate is uncoiled and then collected after processing (page 2).  The rollers of the apparatus of ‘670 are controlled by a motor (page 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising rollers that wind a substrate because ‘670 teaches that a workpiece is conveyed continuously through an electroplating apparatus in a controlled manner.  The workpiece is uncoiled and then collected after processing.  
Regarding claim 5, Riabkov discloses the use of ultrasonics (Col. 7 line 13-18).
Regarding claim 7, Hara discloses the electroplating apparatus comprising nozzles (6, 60) for jetting the electrolyte.  Jetting of electrolyte provides a mixer (Col. 4 lines 35-37). 
Regarding claim 10, the claimed workpiece does not further limit the claimed apparatus (MPEP § 2115). ‘670 discloses winding the substrate (e.g. uncoiling and collected) using rollers (page 2).  
Regarding claim 14, ‘670 discloses locations upstream of the electroplating chamber (11) including an oxidizing device (1) and neutralization apparatus (2) (Figure 4, page 2) including basic solution for example (page 2).
Regarding claim 15, ‘670 discloses a location after electroplating for rinsing (page 1). 
Regarding claim 59, the subject matter of claim 59 does not further structurally limit the claimed power supply.  Moreover, Hara discloses applying multiple current densities (Figures 2 and 4, Col. 2 lines 24-37).  The number of applied current densities is directed towards the manner of operating the claimed apparatus.  The power supply of Hara which alters the current density is capable of performing the claimed operation.  
Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 4,519,878), in view of Riabkov et al. (US 5,958,604), in view of KR20100009670 (‘670) and in further view of Brewer et al. (US 3,355,374).
Regarding claim 47, Hara, Riabkov and ‘670 disclose the claimed invention as applied above. The combination does not disclose a plurality of pillars as claimed. 
In the same or similar field of continuous electroplating, Brewer discloses an apparatus comprising shields (a plurality of pillars) for directing electrical flow (abstract).  Figure 5 depicts a plurality of spaced apart rectangular pillars spaced along a first row and a second row adjacent to first and second electrode assemblies defining a path therebetween.  Brewer teaches the arrangement, sizing and spacing of the pillars for controlling the electrical inducement (Col. 5 lines 15-38).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a plurality of pillars as claimed because Brewer discloses an arrangement of pillars along a path to control the electrical induction during electroplating.  
Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 4,519,878), in view of Riabkov et al. (US 5,958,604), in view of KR20100009670 (‘670) and in further view of Inoue et al. (US 2006/0065533).
Regarding claim 48, Hara, Riabkov and ‘670 disclose the claimed invention as applied above.  The combination fails to disclose a strip puller including a cathode brush assembly. 
Inoue discloses an electroplating apparatus comprising spindles (28, 31) of a cassette type roll chuck rotary transferring unit (U) in contact with a sliding brush connected to a cathode.  Inoue teaches that the roll (R) is rotated by a motor (26) and connected to the cathode [0223], [0242]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce an apparatus comprising a strip puller including a cathode brush assembly because Inoue teaches that electrical contact may be made with the substrate using an assembly of brushes and spindles.  It would have been obvious to simply substitute one know technique of advancing and electrically contacting a substrate with another to produce the same or similar predictable result. 
Claim(s) 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 4,519,878) in view of Brewer et al. (US 3,355,374).
Regarding claim 49, Hara discloses an electroplating apparatus (abstract = an apparatus for continuously electrodepositing), comprising:
An electroplating apparatus (i.e. apparatus as a whole = electrodeposition cell) including electroplating chambers (collection of cells (32) with anodes (2) = anode assembly) and conductor roll (4) (= cathode assembly) (Col. 4 lines 1-18 = an electrodeposition cell including an anode assembly and a cathode assembly, the anode assembly including a first portion and a second portion that is space apart from the first portion); 
A plurality of conductor rolls (4, 5) defining a path (Figure 7) including both side electroplating chamber (32) (Figure 7) (Col. 4 lines 13-18) (= a plurality of rollers that define a path along which a workpiece passes through the electrodeposition cell, the path being spaced apart)
	Current density in the apparatus may be varied by differentiating electric current of each of anodes (2) and/or anode area facing the strip (abstract, Col. 3 lines 20-25, Col. 4 lines 38-41 = a power supply electrically connected to the electrodeposition cell, the power supply configured to apply an offset current having two or more different current densities to the workpiece in a time varying manner as the workpiece moves through the electrodeposition cell; a power supply is intrinsic in an electroplating apparatus applying a current density, the power supply of Hara applies different current densities and therefore teaches the power supply configured to apply different current densities including an offset current, an offset current may be any current).  The claimed workpiece as a nanolaminate does not further limit the claimed apparatus.  
Hara fails to discloses a plurality of pillars as claimed. 
In the same or similar field of continuous electroplating, Brewer discloses an apparatus comprising shields (a plurality of pillars) for directing electrical flow (abstract).  Figure 5 depicts a plurality of spaced apart rectangular pillars (313) spaced along a first and second row adjacent to first and second electrode assemblies defining a path therebetween.  Brewer teaches the arrangement, sizing and spacing of the pillars for controlling the electrical inducement (Col. 5 lines 15-38).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a plurality of pillars as claimed because Brewer discloses an arrangement of pillars along a path to control the electrical induction.  Regarding the claimed “the plurality of pillars being guards against the workpiece” the pillars of Brewer satisfy the claimed language since the pillars are positioned between the electrode and workpiece.  The instant claim language in regards to ‘guard’ does not further structurally limit the claimed apparatus.  
Regarding claim 50, the pillars (313) of Brewer are arranged as claimed (Figure 5). 
Claim(s) 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 4,519,878), in view of Brewer et al. (US 3,355,374) and in further view of Riabkov et al. (US 5,958,604).
Regarding claim 51, Hara and Brewer disclose the claimed invention as applied above.  The combination fails to disclose wherein the first portion of the anode assembly is configured to be adjustable to vary a distance between the first portion of the anode assembly and the workpiece. 
Riabkov discloses a continuous electroplating apparatus comprising chamber (8), workpiece (7) traveling through a zone, anodes (2) and wherein two sides of a workpiece are coated.  Riabkov discloses that a workpiece may be coated with different thicknesses by spacing two anodes (2) at different distances from the surface of the workpiece (Figure 6, Col. 9 line 66- Col. 10 line 6). Riabkov discloses that it is possible to dispose anodes on either side of the workpiece to metallize the opposing sides of an article with different coatings and/or different thicknesses of coating.  Riabkov teaches that such ability to control the composition and thickness of the metallic coating could be of value in a number of industrial applications such as electronics (Col. 5 lines 49-55, Col. 6 lines 57-67).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising wherein a first portion of an anode assembly is configured to be adjustable to vary a distance between the first portion of the anode assembly and the workpiece assembly because Riabkov teaches that anodes placed on opposing sides of a workpiece may have different interelectrode distances to control the thickness of the coating on either side.  It would have been obvious to modify the workpiece/anode distance of Hara to selectively control the coating thickness.  Further, adjustability is not a patentable advance and would have been obvious to one of ordinary skilled in the art (MPEP § 2144.04 V D).
Regarding claim 52, Riabkov discloses the adjustment of the workpiece and anode distance.  The adjustment of the rollers or the workpiece in order to adjust the distance therebetween would have been an obvious engineering design choice. The selection of adjustment of either the workpiece or anode position is selecting from a finite number of identified, predictable solutions with a reasonable expectation of success. Adjusting the workpiece would also adjust the distance between the workpiece and the pillars of Brewer. 
Regarding claim 53, Riabkov discloses the distance between the workpiece and the anodes being different (Figure 6). 
 Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 4,519,878), in view of Brewer et al. (US 3,355,374) and in further view of Inoue et al. (US 2006/0065533).
Regarding claim 54, Hara and Brewer disclose the claimed invention as applied above.  The combination fails to disclose a strip puller including a cathode brush assembly. 
Inoue discloses an electroplating apparatus comprising spindles (28, 31) of a cassette type roll chuck rotary transferring unit (U) in contact with a sliding brush connected to a cathode.  Inoue teaches that the roll (R) is rotated by a motor (26) and connected to the cathode [0223], [0242]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce an apparatus comprising a strip puller including a cathode brush assembly because Inoue teaches that electrical contact may be made with the substrate using an assembly of brushes and spindles.  It would have been obvious to simply substitute one know technique of advancing and electrically contacting a substrate with another to produce the same or similar predictable result. 
Claim(s) 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 4,519,878), in view of Riabkov et al. (US 5,958,604), in view of Inoue et al. (US 2006/0065533) and in view of Kim (KR 20090068670). 
Regarding claim 55, Hara discloses an electroplating apparatus (abstract = an apparatus for continuously electrodepositing), comprising:
An electroplating apparatus (i.e. apparatus as a whole = electrodeposition cell) including electroplating chambers (collection of cells (32) with anodes (2) = anode assembly) and conductor roll (4) (= cathode assembly) (Col. 4 lines 1-18 = an electrodeposition cell including an anode assembly and a cathode assembly, the anode assembly including a first portion and a second portion that is space apart from the first portion); 
A plurality of conductor rolls (4, 5) defining a path (Figure 7) including both side electroplating chamber (32) (Figure 7) (Col. 4 lines 13-18) (= a plurality of rollers, the plurality of rollers defining a path for passing the workpiece through the electrodeposition cell, such that a first coating is electrodeposited onto a first surface of the workpiece and a second coating is electrodeposited onto a second surface of the workpiece as the workpiece moves through the electrodeposition cell);
A line progressing speed moves the workpiece along path A (Col. 3 line 41 and 48, Col. 4 lines 33-35 = a rate control mechanism configured to control a rate at which the workpiece is moved through the electrodeposition cell); and 
	Current density in the apparatus may be varied by differentiating electric current of each of anodes (2) and/or anode area facing the strip (abstract, Col. 3 lines 20-25, Col. 4 lines 38-41 = a power supply electrically connected to the anode assembly and configured to control a current density applied to the workpiece in a time varying manner as the workpiece moves through the electrodeposition cell, wherein the power supply is configured to apply two or more different current densities to the workpiece as it moves through the electrodeposition cell and to supply an offset current to the anode assembly such that the workpiece remains cathodic as the workpiece moves through the electrodeposition cell; a power supply is intrinsic in an electroplating apparatus applying a current density, the power supply of Hara applies different current densities and therefore teaches the power supply configured to apply different current densities including an offset current, an offset current may be any current, the workpiece of Hara remains cathodic as it travels through the apparatus).  The claimed workpiece as a nanolaminate does not further limit the claimed apparatus.  The claimed ‘a first thickness’ and ‘a second thickness’ are directed towards the manner of operating the claimed apparatus.  
	Hara fails to discloses the workpiece being wound around the rollers, a path causing the workpiece not to travel along a center line.  
Riabkov discloses a continuous electroplating apparatus comprising chamber (8), workpiece (7) traveling through a zone, anodes (2) and wherein two sides of a workpiece are coated.  Riabkov discloses that a workpiece may be coated with different thicknesses by spacing two anodes (2) at different distances from the surface of the workpiece (Figure 6, Col. 9 line 66- Col. 10 line 6). Riabkov discloses that it is possible to dispose anodes on either side of the workpiece to metallize the opposing sides of an article with different coatings and/or different thicknesses of coating.  Riabkov teaches that such ability to control the composition and thickness of the metallic coating could be of value in a number of industrial applications such as electronics (Col. 5 lines 49-55, Col. 6 lines 57-67).  If the anodes are placed at different distances than Riabkov teaches a path causing the workpiece not to travel along a center line formed by the first portion and the second portion of the anode assembly.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a path causing the workpiece not to travel along a center line formed by the first portion and the second portion of the anode assembly because Riabkov teaches that anodes placed on opposing sides of a workpiece may have different interelectrode distances to control the thickness of the coating on either side.  It would have been obvious to modify the workpiece/anode distance of Hara to selectively control the coating thickness.  
Hara and Riabkov do not disclose rollers that wind a workpiece and the claimed strip puller.  
Inoue discloses an electroplating apparatus comprising spindles (28, 31) of a cassette type roll chuck rotary transferring unit (U) in contact with a sliding brush connected to a cathode.  Inoue teaches that the roll (R) is rotated by a motor (26) and connected to the cathode [0223], [0242]. Inoue discloses the concept of winding [0117], [0221] which is an obvious engineering action while utilizing rollers.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce an apparatus comprising a strip puller including a cathode brush assembly because Inoue teaches that electrical contact may be made with the substrate using an assembly of brushes and spindles.  It would have been obvious to simply substitute one know technique of advancing and electrically contacting a substrate with another to produce the same or similar predictable result. 
Inoue discloses the concept of winding [0117], [0221] which is an obvious engineering concept while utilizing rollers, however, to further address the concept of a collection roller, in the same or similar field of endeavor, Kim discloses a roller type electroplating device including a collection roll (120), Figure 6.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus wherein a plurality of second rollers comprises a collection roller around which the workpiece is wound for storage because Kim teaches that a workpiece may be collected by winding to a collection roll.  
Regarding claim 56, Riabkov discloses the distance between the workpiece and the anodes being different (Figure 6). 
Claim(s) 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 4,519,878), in view of Riabkov et al. (US 5,958,604), in view of Inoue et al. (US 2006/0065533), in view of Kim (KR 20090068670) and in further view of Brewer et al. (US 3,355,374).
Regarding claims 57-58, the combination of Hara, Riabkov, Inoue and Kim disclose the claimed invention as applied above. The combination does not disclose a plurality of pillars as claimed. 
In the same or similar field of continuous electroplating, Brewer discloses an apparatus comprising shields (a plurality of pillars) for directing electrical flow (abstract).  Figure 5 depicts a plurality of spaced apart rectangular pillars spaced along a first and second row adjacent to first and second electrode assemblies defining a path therebetween.  Brewer teaches the arrangement, sizing and spacing of the pillars for controlling the electrical inducement (Col. 5 lines 15-38).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a plurality of pillars as claimed because Brewer discloses an arrangement of pillars along a path to control the electrical induction.  
Claim(s) 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 4,519,878) in view of Brewer et al. (US 3,355,374) and in further view of Semienko et al. (US 3,669,865).
Regarding claim 61, Brewer discloses the pillars as rectangular pillars (Col. 5 lines 22-23).  The selection of a rectangular or tube shape is an obvious engineering design choice.  Brewer does not disclose the pillars being perforated. 
Semienko discloses an electroplating apparatus comprising shields (11, 11’) that comprise vent holes for allowing bubbles that are generated to escape (Col. 6 lines 20-44).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a plurality of perforated riser tubes because Brewer discloses distributing shields along a path of conveyance and as Semienko discloses that shields may have a tubular shape with holes to allow the escape of bubbles during electroplating.  

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered.  The remarks on pages 8-15 are directed towards the previous grounds of rejection currently withdrawn in view of Applicant’s amendment and therefore will not be specifically addressed at this time.  New grounds of rejection are necessitated by amendment. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795